Citation Nr: 1730815	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  12-27 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and M.M.


ATTORNEY FOR THE BOARD

T. Booker, Associate Counsel

INTRODUCTION

The Veteran had active service from September 1987 to August 2000. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The Veteran testified at a videoconference hearing before the undersigned in August 2015.  A transcript is of record.

In December 2015, the Board remanded the claim for further development.  The case has now returned for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, the evidence of record corroborates his reports of in-service trauma.  

2.  Medical evidence establishes a diagnosis of posttraumatic stress disorder related to in-service stressors.


CONCLUSION OF LAW

Posttraumatic stress disorder was incurred during active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Analysis

The Veteran contends that service connection is warranted for an acquired psychiatric disorder, to include posttraumatic stress disorder due to in-service stressors.

In general, service connection may be granted for a disability or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

When there is an approximate balance of positive and negative evidence regarding a material issue, the Veteran is given the benefit of the doubt.  38 U.S.C.A. § 5107. To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Service connection for posttraumatic stress disorder requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor, and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, his lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).

In this case, the Veteran's VA treatment records show that he was diagnosed and treated for posttraumatic stress disorder and depression beginning in February 2008, due to an in-service stressor related to combat. 

The Veteran's service personnel records reflect that he served in Operation Desert Shield/Storm from September 1990 to March 1991.  He attributes his posttraumatic stress disorder and depression to traumatic events that he experienced during this time.  The Veteran testified in his hearing that in February 1991, after fire missions on an Iraqi airstrip, his unit moved in on a target, and came across Iraqi soldiers that had been wounded and killed.  He recounted seeing and smelling burnt and charred bodies, and soldiers with bones and limbs showing.  He also described seeing wounded soldiers coming out of foxholes.  

Unit records from February 1991 show that his unit was involved in a recovery operation of a downed UH-60 helicopter.  Ten personnel aboard were killed in action.  The unit encountered stiff resistance from an enemy tank company and remnants of an Artillery Battalion, resulting in the capture of 165 enemy personnel and the destruction of enemy equipment.

The Veteran was also stationed in Bosnia from December 1995 to May 1996, and experienced additional in-service stressors.  Around April 1996, his artillery unit was engaged in a "show of force" exercise while attached to the Nordic Brigade.  While operating beside a small village, he recounted witnessing children playing around an abandoned building about a 100 yards from their site.  One of the children stepped on a land mine.  The children did not survive the incident. 

M.M. also testified at the Veteran's August 2015 hearing, stating that he has known the appellant for over 40 years, and that he witnessed the Veteran's a change in the Veteran's mental health status after he was discharged.  M.M. witnessed the Veteran's depression and anger on numerous times after service.  He also testified that the appellant complained to him about sleeping difficulties before of the incidents that occurred in Bosnia and Desert Storm.

The Veteran was provided a VA medical examination in January 2016, where the examiner found that the appellant did not meet the criteria for a diagnosis of posttraumatic stress disorder.  The examiner assumed that the Veteran had the necessary stressors while serving in Iraq and Bosnia, but found that the appellant did not meet the other criteria for a diagnosis of posttraumatic stress disorder.

When a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, a claimant may be granted service connection even though the disability resolved prior to the VA's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  If a claimant is diagnosed with a disability, and the severity of that disorder lessens so that it no longer impairs the claimant, a grant of service connection may, nonetheless, be appropriate if it is otherwise found to be linked to competent evidence or applicable presumption to some incident of military service.  The question of severity is one of rating, not of service connection.  Ferenc v. Nicholson, 20 Vet. App. 58 (2006) (discussing the distinction in the terms "compensation", "rating", and "service connection" as although related, each having a distinct meaning as specified by Congress).  The Board therefore offers no finding as to what rating is in order.  

The Veteran should understand that this decision is limited to an award of service connection for posttraumatic stress disorder.  Should the Veteran be diagnosed with any other psychiatric disorder, or a substance abuse disorder, the pathology associated with those disorders is not currently service connected.  The appellant may, of course, file a subsequent claim of entitlement to secondary service connection for other psychiatric disorders and/or substance abuse disorders.  Such a claim would be evaluated based on the applicable law and evidence available at that time.  

As to the claim before the Board, the evidence shows a diagnosis of posttraumatic stress disorder during the pendency of the claim, as well as a verified in-service stressor.  While there is evidence against granting service connection, there is also evidence supporting such an award.  Therefore, resolving reasonable doubt in the Veteran's favor, entitlement to service connection for posttraumatic stress disorder is in order.  38 U.S.C.A. §§ 1110, 1131, 5107; Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' . . ., the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding . . . benefits.").  


ORDER

Entitlement to service connection for posttraumatic stress disorder is granted.  




____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


